The judge in charging on the subject of voluntary manslaughter should not mingle it with a charge on the subject of justifiable homicide under the doctrine of reasonable fears, but if any part of the charge in this case was subject to criticism on this ground, the error was not such as to require a new trial, when the entire charge is considered. None of the grounds of the motion for new trial show cause for a reversal. Cargile v. State, 137 Ga. 775 (4) (74 S.E. 621); Deal v. State, 145 Ga. 33, 35 (88 S.E. 573).
Rehearing denied. All the Justicesconcur.
       No. 14228. SEPTEMBER 16, 1942. REHEARING DENIED OCTOBER 16, 1942.